
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


EXHIBITS

F&M BANK
Watertown, South Dakota
January 21, 2000

TO:Mr. Jeffory A. Erickson

RE:President's Phantom Stock Long-Term Incentive Plan (the "Plan")

Dear Jeff:

This letter shall constitute an agreement between you and F&M Bank, Watertown,
South Dakota (the "Bank").

1.Office.    You have been appointed President of the Bank and have agreed to so
serve. Your base compensation will be determined and agreed from time to time.

2.Stock Outstanding.    There are 7,070 shares of common stock of Bank
outstanding. Other "deemed" shares may be granted in the future.

3.Phantom Stock.    As of August 1, 1995, you are "deemed" to have been issued
one hundred forty-two (142) shares of common stock of Bank. The Bank will
maintain a record of such "deemed" shares, but no actual acquisition of such
shares shall be made nor shall any shares be issued to you or on your account.
You shall pay nothing for the deemed shares nor shall the Bank pay you or your
beneficiaries anything therefore. Such deemed shares are solely for the purpose
of calculating accruals to your account pursuant to this Agreement.

4.Earnings Accrual.    Subject to paragraphs 5 and 6 hereof, starting June 30,
1995, and ending as of the end of the month preceding the month in which occurs
the date of termination of your employment by Bank, the Bank shall accrue an
amount payable to you which shall be equal to the total earnings per share of
the one hundred forty-two (142) Bank common shares which are deemed owned by you
for a full fiscal year as if you had in fact purchased such common shares from
the Bank; provided, in no event shall an amount be so accrued in excess of 50%
of the base salary paid to you in such fiscal year. In calculating such earnings
per share, the "deemed" common shares shall be divided into the net after tax
earnings of the Bank allocable to common stock (including all "deemed" shares).
Payment of cash dividends on preferred or common stock outstanding shall not
affect the amount allocated to the common shares "deemed" purchased by you.
Amounts so accrued shall not bear interest. Any partial year accruals shall be
computed on an annualized basis.

5.Minimum Goals.    The full accrual of earnings per deemed share in any year
will be made only if both the following minimum goals are achieved: First, the
net after-tax earnings of the Bank must exceed 1.3% of average daily assets of
the Bank. Second, the net after-tax earnings of the Bank must exceed the prior
year's net after-tax earnings by 10%; however, if this second goal is not
achieved, and the current year's earnings exceed 1% of average daily assets for
the year, and cumulative earnings of the Bank over the 5-year period ending with
the most recent year exceed the cumulative earnings which would have resulted
from 10% compound annual earnings growth over such 5-year period, then the 10%
earnings growth goal will be deemed to have been met. If only one of the two
goals is met, then one-half the earnings per deemed share calculated under
paragraph 4 hereof shall be accrued. If neither goal is met, nothing shall be
accrued. The Bank retains full discretionary right to adjust earnings for any
year from those otherwise shown on the Bank's financial statements to, in its
judgment, make the year's income reasonably comparable to prior years and
amortize or adjust for extraordinary items. Without limitation, such adjustments
may include elimination of tax benefits due to carryover deductions or credits;
change in or correction of accounting methods, amortization of income from
standby or commitment fees, "points" on low interest real estate mortgages which
the Bank keeps in its portfolio, intercorporate transactions, etc. Any such
decision shall be made within 45 days after the Bank's financial statements are
furnished to it by outside-auditors. If no change be so made in such time, the
figures on the Bank's financial statement prepared by outside auditors, audited
or unaudited, shall be used for all purposes of this Agreement. Should the Bank
elect "S" status for federal income tax purposes, all calculations shall be made
for the purposes hereof as if the Bank continued to be a "C" corporation.

--------------------------------------------------------------------------------

6.Minimum Employment Period to Vest.    In the event your employment by Bank is
terminated for reasons other than death, disability or becoming employed by a
company or bank affiliated with Bank, within two years of the date hereof, all
amounts accrued to your account shall be forfeited. An "affiliate" for these
purposes shall be deemed a bank or company 25% or more of the voting stock of
which is owned or controlled, directly or indirectly by or for any holder
(legally or beneficially) of Bank common stock, or collectively by any spouse,
parent or descendant or trust for such spouse, parent or descendent of such
holder.

7.Payment on Retirement or Disability.    The total amount accrued to your
account pursuant to paragraph 4 hereof shall be paid to you in 120 equal monthly
installments, beginning on the 31st day of January following the year in which
you shall have terminated your employment with Bank, due to retirement after
having attained an age of not less than 65 years or due to total and permanent
disability as solely determined by the Bank (disability"). In the event of
termination of employment prior to age 65 for reasons other than disability or
death, the monthly payments shall begin in January of the year following the
year in which you attain age 65 unless the Bank in its sole discretion elects to
commence the payments at an earlier date, based on the then present value of the
accrued amounts, such present value to be computed based on the then current
rate for ten year U.S. Government Bonds.

8.Payment on Death.    In the event of your death prior to age 65, the monthly
payments under this Agreement shall commence in the second month following the
month during which death occurred and payment shall be made to the beneficiaries
designated by you in writing or, in the absence of such designation, to your
spouse if such spouse survives you, otherwise to your estate. In the event of
your death when installments from the accrual accounts have become payable
because of retirement at or after age 65, or due to disability, or due to
attainment of age 65 when no longer in the employment of the Bank, unpaid
monthly installments shall continue to be paid to your living designated
beneficiaries or, if none are so designated, to your spouse if living, otherwise
to your estate. The Bank may discharge its obligations by delivery of an annuity
or prepaying the present value at the current rate for ten year U.S. Government
Bonds.

9.No Trust.    The amount credited to your account shall not be held by Bank in
trust, escrow or similar fiduciary capacity and neither you nor any legal
representative shall have any right against the Bank with respect to any portion
of the account, except as a general unsecured creditor of the Bank.

10.Spendthrift Clause.    Neither you nor any beneficiary entitled to payment
hereunder shall have any right to anticipate, alienate, sell, transfer, assign
or encumber any benefit or payment hereunder nor shall such rights thereto be
subject to attachment or other legal process for your or a beneficiary's debts.

11.Anti Dilution and Dilution.    In the event of any common stock split or
common stock dividend by which shares of common stock are issued for no new
consideration, the number of shares "deemed" owned by you hereunder shall be
adjusted accordingly. If new common shares are sold at more or less than the
then book value (as determined under generally accepted accounting principles),
or if capital is contributed to the bank without the issuance of shares, an
appropriate adjustment (upward or downward) will be made to adjust the number of
outstanding shares for the purpose of these calculations, as if the issued
shares had been sold at book value as of the end of the calendar quarter
preceding the sale, or as if shares had been issued at book value in
consideration of such contributions of capital.

12.Termination of Plan.    The Bank reserves the right at its sole option to
terminate the Plan at the end of any fiscal year of the Bank by written notice
to you prior to the end of such fiscal year, and, in such event, the deemed
shares shall be cancelled and no further accruals shall be made with respect
thereto. In the event of such termination, subject to paragraphs 6, 13, 14, 15,
and 16 hereof all amounts accrued to your account shall be vested in you.

13.Covenant Not to Solicit Customers.

        a.    During Employment.    During the period of your employment with
the Bank, you shall not, directly or indirectly, solicit or work for existing
Bank customers, or prospective customers with whom Bank is discussing a business
relationship, for your own account, or for the account of one or more of Bank's
competitors, with a view to providing, then or at a future date, goods or
services of a nature similar to those provided by Bank.

        b.    After Employment.    For a period of twenty-four (24) months
following your separation from employment with Bank, voluntarily or
involuntarily, with or without cause, you shall not solicit or work for,
directly or indirectly, existing Bank customers with whom you actually did
business and had personal contact, or prospective Bank customers with whom you
actually discussed a business relationship and had personal

2

--------------------------------------------------------------------------------




contact, for your own account or for the account of one or more of the Bank's
competitors, with a view to providing, then or at a future date, goods or
services of a nature similar to those provided by the Bank to those customers,
or offered or presented by the Bank to those prospective customers. Termination
or other separation of your employment with the Bank shall not affect the
validity or enforceability of the provisions of this Covenant.

        c.    Scope of Covenant.    This Covenant shall apply only to the
following: (1) Existing Bank customers with whom you actually did business and
had personal contact; and (2) Prospective Bank customers with whom you actually
discussed a business relationship and had personal contact. A prospective Bank
customer is defined as any person or entity you have actively solicited during
the 12-month period immediately prior to the termination of your employment with
the Bank. This Covenant shall apply only to goods or services similar in nature
to those offered by the Bank.

        d.    Violations.    Should you violate this Covenant not to compete,
any amounts otherwise due you pursuant to this Agreement shall be forfeited, and
any amounts previously paid hereunder shall be refunded by you to the Bank. Bank
may further exercise its rights against you or any third party, in law or in
equity, in the event you solicit Bank customers in violation of this Agreement
or applicable statutory provisions.

14.Trade Secrets.    The parties agree that the following information, without
limitation, shall constitute "trade secrets" for the purposes of South Dakota's
Trade Secrets Act and that the Bank makes reasonable efforts to maintain the
secrecy of its information:


a.Names, addresses, telephone and fax numbers, account balances, loan balances,
trust relationships, financial statements and credit reports concerning Bank
customers.

b.The Bank's pricing models for loans, deposits and other financial services.

c.The Bank's expansion plans, whether through new geographic locations, proposed
products and services, or through new means of distributions such as the
internet.

d.The Bank's strategic and marketing plans.

By accepting this Agreement, you agree not to disclose the Bank's trade secrets
to anyone except other Bank personnel (or personnel of affiliates) in the course
of your employment with Bank during or for a period of two years following
termination of your employment by the Bank.

In the event you disclose the Bank's trade secrets in violation of this
Agreement, all amounts otherwise due you hereunder shall be forfeited, and any
amounts previously paid hereunder shall be refunded by you to the Bank. Bank may
further exercise its rights against you or any third party, in law or in equity,
in the event you reveal the Bank's trade secrets in violation of this Agreement
or applicable statutory provisions.

15.Non-Hire Agreement.    In the event of termination of your employment,
voluntarily or involuntarily, with or without cause, you shall not, for a period
of twelve (12) months following such termination, hire, seek to hire, or
encourage your employer or any other person to hire any person who was an
employee of the Bank on the date of announcement to the Bank or to any such
employee of termination or the decision to terminate your employment. Further,
you shall not attempt to induce any such employee to leave the employ of the
Bank to work for you or any other person, firm or corporation during such
period. Should you violate this non-hire agreement, any amounts otherwise due
you pursuant to this Agreement shall be forfeited and any amounts previously
paid hereunder shall be refunded by you to the Bank. Bank may further exercise
its rights against you or any third party, in law or in equity, in the event you
violate this non-hire agreement in violation of this Agreement or applicable
statutory provisions.

16.Sale/Severance.    In the event of the sale of Bank, then there shall
thereafter be no forfeiture under paragraph 13 of amounts otherwise due you
because of your engaging in any act set forth herein if your employment by Bank
was terminated: (a) involuntarily, or (b) voluntarily in the event you shall
have been demoted from the position of President of the Bank or if your base
salary shall have been reduced below the level at which it stood at the
beginning of the year in which such sale was concluded. For these purposes, a
"sale" shall be deemed to have occurred in the event that both of the following
occur:

(i)Deryl F. Hamann, his family and trusts, corporations or other entities
controlled by him or his family (including descendants and spouses of
descendants of Deryl F. Hamann) collectively fail to own directly, or indirectly
whether through a holding company, outright or in trust, in the aggregate, at
least 51% of the Voting stock of the Bank, and

3

--------------------------------------------------------------------------------

(ii)There is at least 25% ownership of Bank vested in some other person or
entity.

17.Captions.    The captions of the paragraphs are for identification only and
do not affect the meaning of the text.

18.Binding on Parties.    This Agreement shall be binding on and inure to the
benefit of the parties hereto, their heirs, personal representatives and
successors in interest.

19.Prior Similar Plan.    This Plan supercedes any and all prior plans or
agreements of similar nature or import, which shall become void upon execution
hereof. For your services through June 30, 1999, the gross amount allocated to
your account hereunder is $154,340.

20.Governing Law.    This Agreement shall be governed by the laws of the State
of South Dakota.

Please indicate your acceptance of the terms of this Agreement by signing below.

    F&M BANK, Watertown,
South Dakota
 
 
By:
 
/s/  DERYL F. HAMMAN      

--------------------------------------------------------------------------------

Chairman Accepted:
/s/  JEFFORY A. ERICKSON      

--------------------------------------------------------------------------------

Jeffory A. Erickson        

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8

